Title: Thomas Cooper to Thomas Jefferson, 18 April 1819
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
             Ap. 18. 1819 Philadelphia
          
          Mr Ware is absent from Philadelphia I find, in order to take the benefit of the Insolvent Law in Delaware State. A respectable looking Quaker, a Mr James has been twice with me, and appears to be a relation much interested in Ware’s welfare. The result of the conversations is as follows.
          Ware will thankfully accept the terms you propose as to prices, which he considers as liberal. There will be no difficulty in procuring carpenters or or Bricklayers: but no Brickmakers can be procured upon the required condition of rejecting all Sammel bricks; nor is it easy to procure brickmakers on any terms now, as they have all engaged their Summer work. A good brickmaker will easily earn here from 40 to 60 Dollars per month.
          James was accompanied by a conceited old man a Brickmaker, who appears to have acquired wealth in the pursuit; but who from advising that a man well acquainted with Brickmaking should be employed as a superintendant over common workmen. This Brickmaker’s name is Cribbs. He proposes not burning in Clamps, but in a kiln, whereby the proportion of sammel bricks would be greatly lessened, as well as the expence of burning; and the quality of the bricks greatly improved. He proposes also, that the Clay should be tempered by the treading of oxen. Indeed the man seemed practically well acquainted with his business.
          If you write to Mr Ware by post, the letter will reach him according to the direction of your last. I have not yet quitted my Chamber, but am convalescent.
          
            Accept dear Sir my kind wishes and high respect.
            Thomas Cooper.
          
        